Opinion issued December 3, 2020




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-20-00429-CV
                           ———————————
                      MARYLIN J. TAYLOR, Appellant
                                        V.
                    STEVEN PHUONG DUONG, Appellee


                   On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Case No. 2020-09342


                         MEMORANDUM OPINION

      Appellant, Marylin J. Taylor, has filed a motion to dismiss this appeal. No

other party has filed a notice of appeal, and no opinion has issued. See TEX. R.

APP. P. 42.1(a)(1), (c). And, although the motion does not include a certificate of
conference, more than ten days have passed and no party has opposed appellant’s

motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. TEX. R. APP. P.

42.1(a)(1), 43.2(f). We dismiss all pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Lloyd and Kelly.




                                         2